                  Case 20-10746-LSS              Doc 90         Filed 04/14/20       Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


                                                                 :
In re                                                            :       Chapter 11
                                                                 :
RUDY’S BARBERSHOP HOLDINGS, LLC.                                 :
et al 1                                                          :       Case No. 20-10746 (LSS)
                                                                 :
                  Debtors                                        :       (Jointly Administered)
                                                                 :

                                    NOTICE OF POTENTIAL WITNESS

         PLEASE TAKE NOTICE that, pursuant to the April 10, 2020 letter of the Hon. Laurie S.

Silverstein, United States Bankruptcy Judge (Docket No. 57), Wade Weigel and David Petersen

(the “Objecting Parties”) hereby provide information about a potential witness which they may

present at the hearing to be held on April 14, 2020:

         1.       Name and title of witness: Tom Bailiff

         2.       Topic of testimony: The proposed Witness will testify about the facts relating to

the information available, information needed and challenges dealing with financial institutions

during this time period.



1
 The Debtors in these cases, along with the last four digits of their federal tax identification numbers, are (i) Rudy’s
Barbershop Holdings, LLC (3198); (ii) Rudy’s Barber Shop, LLC (6037); (iii) Rudy’s Portland, LLC (7237); (iv)
Rudy’s Southeast, LLC (5113); (v) Rudy’s Hollywood, LLC (2941); and (vi) Rudy’s New York, LLC (7034). The
Debtors’ headquarters is located at 1605 Boylston Avenue, Suite 202, Seattle, Washington 98122.

                                                          -1-
       Case 20-10746-LSS        Doc 90       Filed 04/14/20   Page 2 of 2




3.     Location of witness: Seattle, WA.

4.     Place from which the witness will testify: his home.

5.     Whether anyone else will be in the room: No.

6.     Whether the witness will have any documents No.

Dated this 14th day of April 2020

                                     Sternberg Thomson Okrent & Scher, PLLC


                                     By
                                          Craig S. Sternberg, WSBA No. 521
                                          Sternberg Thomson Okrent & Scher, PLLC
                                          2033 Sixth Avenue, Ste. 251
                                          Seattle, WA 98121
                                          206 386-5438 // FAX 206 374-2868
                                          craig@stoslaw.com
                                          Attorneys for Weigel and Petersen




                                       -2-
